      Case 2:20-cv-00830-WKW-KFP Document 5 Filed 11/04/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

ALOYSIUS THADDEUS HENRY,                    )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    ) CASE NO. 2:20-CV-830-WKW
                                            )           [WO]
JEFFERSON S. DUNN, et al.,                  )
                                            )
             Defendants.                    )

                                       ORDER

      Before the court is Plaintiff’s pro se motion for a temporary restraining order

(“TRO”). (Doc. # 4.) The motion is due to be denied.

      In this lawsuit, docketed on October 13, 2020, Plaintiff, an inmate at Elmore

Correctional Facility, sues eleven individuals and entities, making myriad

constitutional complaints about his treatment in prison and the conditions of his

confinement. (Doc. # 2.) Presently, Plaintiff has filed a motion for a TRO on a piece

of toilet paper, asserting that on unspecified dates, he has been the victim of inmate-

on-inmate assaults. He also complains about the conditions of his confinement,

including “sleeping in a room with 4 beds with rust, no running water, no tolet [sic],

no sink or shower.” (Doc. # 4, at 2–3.) He further contends that he is “under a

constant threat[] of write-ups” in retaliation for his having filed a lawsuit. (Doc. # 4,

at 2.) He asserts that he “need[s] a (TRO)” and “an injunction” to rectify these

matters. (Doc. # 4, at 3.)
      Case 2:20-cv-00830-WKW-KFP Document 5 Filed 11/04/20 Page 2 of 3



      A temporary restraining order may be issued without notice only if

      (A) specific facts in an affidavit or a verified complaint clearly show
          that immediate and irreparable injury, loss, or damage will result to
          the movant before the adverse party can be heard in opposition; and

      (B) the movant’s attorney certifies in writing any efforts made to give
          notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1)(A)–(B). Additionally, the elements that apply to a motion

for preliminary injunction also govern the issuance of a TRO. See Parker v. State

Bd. of Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001). These four

elements are “(1) a substantial likelihood of success on the merits, (2) a threat of

irreparable injury, (3) that [the movant’s] own injury would outweigh the injury to

the nonmovant, and (4) that the injunction would not disserve the public interest.”

Tefel v. Reno, 180 F.3d 1286, 1295 (11th Cir. 1999). The movant bears the burden

of establishing entitlement to a temporary restraining order. See Parker, 275 F.3d

at 1034.

      To the extent that Plaintiff seeks an ex parte TRO, he fails to satisfy the

requirements of Rule 65(b). First, the allegations are not sworn or verified. See Fed.

R. Civ. P. 65(b)(1)(A). Second, they are largely conclusory. Overall, the record is

bereft of “specific facts” that rise to the level of “immediate and irreparable injury.”

Id. Third, there is no written certification of Plaintiff’s efforts to provide notice to

the offending individuals. Fed. R. Civ. P. 65(b)(1)(B); see also Granny Goose

Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of Alameda

                                           2
      Case 2:20-cv-00830-WKW-KFP Document 5 Filed 11/04/20 Page 3 of 3



Cty., 415 U.S. 423, 438–39 (1974) (“The stringent restrictions imposed . . . by Rule

65, on the availability of ex parte temporary restraining orders reflect the fact that

our entire jurisprudence runs counter to the notion of court action taken before

reasonable notice and an opportunity to be heard has been granted both sides of a

dispute.” (internal footnote omitted)). In addition to these procedural shortcomings,

Plaintiff has not demonstrated a substantial likelihood of success on the merits. See

Tefel, 180 F.3d at 1295.

      Based on the foregoing, it is ORDERED that Plaintiff’s pro se motion for a

TRO (Doc. # 4) is DENIED.

      Plaintiff is further DIRECTED not to submit filings on toilet paper.

      DONE this 4th day of November, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          3
